MEMORANDUM ***
Alfonso Perez-Munoz and Soila Bustos, natives and citizens of Mexico, petition pro *136se for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“U”) denial of their applications for suspension of deportation. We have partial jurisdiction pursuant to former 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We dismiss the petition for review in part and deny it in part.
Because the IJ’s denial of suspension of deportation was based on Petitioners’ failure to demonstrate “extreme hardship,” we lack jurisdiction to review this discretionary determination under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. See id. at 1152.
Petitioners’ challenge to the BIA’s streamlining procedure is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 852 (9th Cir.2003). Petitioners’ challenge to the exclusion of Mexicans from the Nicaraguan Adjustment and Central American Relief Act is foreclosed by Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001). We find no merit in Petitioners’ remaining contentions.
Pursuant to Elian v. Ashcroft, 370 F.3d 897, 898-99 (9th Cir.2004) (order), Petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 xhiS disposition is not appropriate for publication and may not be cited to or by the *136courts of this circuit except as provided by Ninth Circuit Rule 36-3.